DETAILED ACTION
In response to remarks filed 12/31/2020
Status of Claims
Claims 11-20 and 22-24; 
Claims 11 and 14 are currently amended;
Claims 12-13 and 16-17 were previously presented;
Claims 22-24 are new;
Claims 1-10 and 21 have been cancelled;
Claims 18-20 are withdrawn;
Claims 17 and 22-24 have allowable subject matter;
Claims 11-16 are rejected herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 11-12 is is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niekamp et al. (US 2013/0140836).
With regards to claims 11-12, Niekamp discloses a post driving implement (1) configured to be mounted to a power machine (2) having a lift arm moveable from a fully lowered position to a fully raised position and an implement carrier coupled to the lift arm (figure 1-2), the post driving implement configured to insert a post (3) into a support surface, the post driving implement comprising: an implement frame (6) having a power machine interface configured engage and be coupled to the implement carrier (figure 1; paragraph 006 and 0022); a grabbing tool (10) pivotably mounted to the implement frame and configured to pick up the post lying on the support surface generally in line with the  power machine (figures 1-7; paragraph 0024-0025), the grabbing tool capable of pivoting so that the post is positioned at a desired attitude relative to the support surface as the lift arm of the power machine is raised toward the fully raised position (figure 3-5); wherein the grabbing tool is configured to be pivotable relative to the implement frame between a vertical position, in which the grabbing tool is oriented to pick up the post laying on the support surface, and a horizontal position in which the post is positioned to be inserted into the support surface (figure 3-5); and a locking mechanism (22) configured to releasably lock the grabbing tool to the implement frame when the post is positioned at the desired attitude (paragraph 0024; “Other embodiments may utilize hydraulic to position die grapple mechanism 10, rather than spring 22 or another biasing structure”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niekamp et al. (US 2013/0140836).
As to claims13, Niekamp discloses wherein the locking mechanism can be a mechanical mechanism such as a spring or a hydraulic and/or electrical mechanism (paragraph 0024). Nicekamp discloses the invention substantially as claimed. However, Niekamp is silent about wherein the locking mechanism comprises a latch mechanism coupled to the implement frame, the grabbing tool including a feature which the latch mechanism engages to releasably lock the grabbing tool to the implement frame such that when the grabbing tool is locked to the implement frame the grabbing tool is incapable of pivoting relative to the implement frame. Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art to substitute the locking mechanism taught by Niekamp (e.g. mechanical, hydraulic or electrical) for a known locking mechanism such as a latch mechanism which is a known mechanical fastener that can releasably lock a pivoting element into a position. In this case the grabbing tool includes a feature to engage a receiving system to lock the grabbing tool from rotating.  
As to claim 14, Niekamp as modified above discloses wherein the latch mechanism (spring 22) is capable of holding the grabbing tool in the horizontal position when the grabbing tool is locked to the implement. In this case one skilled in the art would have include a latch mechanism to lock the hydraulic system in a desired position, since it would have prevented the moving parts from rotating while driving the post. 
As to claim 15, Niekamp discloses a pounding mechanism (1) coupled to the implement frame (6) and positioned and configured to engage the post held by the grabbing tool to apply a force to insert the post into the support surface, wherein in the horizontal position the grabbing 
As to claim 16, Niekamp as modified above discloses further comprising a release mechanism coupled to the latch mechanism and configured to release the grabbing tool from the horizontal position such that the grabbing tool returns to the vertical position (NOTE: latch mechanisms inherently would include a release mechanism since they are releasable locks; See Wikipedia definition “A latch or a catch is a type of mechanical fastener that joins two (or more) object or surfaces while allowing for their regular separation”).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-24 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678